UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER ANTHONY FUENTES,

                               Petitioner,
                                                                      1:18-CV-11055 (CM)
                        -against-
                                                                             ORDER
 SUPERINTENDENT FIELDS,

                               Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner, who proceeds pro se and is currently incarcerated in the Fishkill Correctional

Facility, brings this petition for a writ of habeas corpus under 28 U.S.C. § 2254. He seems to

challenge multiple unspecified judgments of conviction of the New York Supreme Court, New

York County. On August 9, 2019, the Court granted Petitioner’s request to proceed in forma

pauperis. For the reasons discussed below, the Court denies the petition without prejudice as

frivolous.

                                     STANDARD OF REVIEW

        The Court may entertain a petition for a writ of habeas corpus on “behalf of a person in

custody pursuant to the judgment of a State court only on the ground that he is custody in

violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). Under

Rule 4 of the Rules Governing § 2254 Cases, the Court has the authority to review and deny a

§ 2254 petition without ordering a responsive pleading from the state “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief in the district

court.” Rules Governing § 2254 Cases, Rule 4; see Acosta v. Nunez, 221 F.3d 117, 123 (2d Cir.

2000). The Court is obliged to construe pro se pleadings liberally and interpret them “to raise the

strongest arguments they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d
Cir. 2006) (internal quotation marks and citations omitted, italics in original); see Williams v.

Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983). Nevertheless, a pro se litigant is not exempt “from

compliance with relevant rules of procedural and substantive law.” Tragath v. Zuck, 710 F.2d 90,

95 (2d Cir. 1983) (internal quotation marks and citation omitted).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 33 (1992) (holding that “a

finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted). And “sua sponte dismissals may be appropriate in some

circumstances, particularly in cases involving . . . frivolous habeas [corpus] petitions.” Perez v.

Ortiz, 849 F.2d 793, 797 (2d Cir. 1988) (citations omitted).

                                           BACKGROUND

        Petitioner asserts that the nature of the unspecified offenses of which he was convicted

involved “[a] remote controlled brain device [that] was installed in [his] brain by extra

terrestrials in 1988 and Area 51 military in 2003.” (ECF 1:18-CV-11055, 2, p. 1.) He states that

he pleaded not guilty to the charges against him and that his trials were bench trials, that is, they

did not involve a jury. He also states that he did not appeal his convictions. He alleges that he

filed a postconviction motion in an unspecified court in Manhattan, but he does not list the

grounds that he asserted in that motion. He also asserts that that court did not respond to his

postconviction motion. He further states that there was “no response to [his] appeal, except . . .

one letter.” (Id. p. 4.) But he does not assert what that letter stated.
                                                    2
       In the section of the petition in which Petitioner is supposed to list his grounds for habeas

corpus relief, Petitioner suggests to the Court that it should get in contact with a state clemency

official in Albany, New York, and the “Department of Veterans Affairs, in Wisconsin,” about

Petitioner’s “telepathic prediction of DoD 382 and $52 million in investments in Ihob or Ihop

franchises in a glorious, New, New York.” (Id.). Petitioner also informs the Court that he “like[s]

‘CD’ music.” (Id. at 5.) Finally, in the section of the petition in which he is supposed to inform

the Court of the date and length of any future sentence he is supposed to serve, Petitioner wishes

the Court a “Happy Thanksgiving Day.” (Id. at 6.)

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474, Petitioner’s claims rise to the level of the irrational, and there is no legal theory on which he

can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se litigant an opportunity to amend a pleading to cure

its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione, 657

F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in the petition cannot be cured with an amendment, the Court declines to grant

Petitioner leave to amend and denies his petition without prejudice as frivolous. See Perez, 849

F.2d at 797.

                                          CONCLUSION

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Petitioner, and note service on the docket.

       The Court denies this petition for a writ of habeas corpus without prejudice as frivolous.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

                                                  3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Court directs the Clerk of Court to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   August 19, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
